On Motion for Rehearing.
In a vigorous motion, appellants claim that our opinion tends to confuse the law as announced by the Supreme Court and is in conflict with many of its decisions. The present case is disposed of mainly upon the holding that the evidence sufficiently raised an issue of a "purposeful and arbitrary discrimination" between the values placed on the oil properties of appellees and the cultivated farming lands of Wilbarger county. We quoted some, but not all the evidence which tends to support this implied finding of the trial court.
There may exist evidence which shows "an error of judgment" on the part of the board, but appellants' trouble is that the trial court refused to believe this, and we know of no law that authorizes us to set aside a judgment of the trial court, if sufficiently supported by evidence. We are not able to believe that such "dire results" as prophesied by appellants will follow in the wake of this opinion. This case goes no further than merely to give effect to a trial court finding. Here there is evidence that not one foot of farming land was placed on the rolls at its full value, while appellee's oil properties were; that farming land belonging to some of the board members was placed on the rolls at about onefourth its value, but appellee's oil lands were valued at 100 per cent. The law we announce is hoary with age. If appellants were here with a favorable finding, their present contention would have merit.
Motion overruled.